DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursuant to communications filed on 12/12/2019, this is a First Action Allowance on the Merits. Claims 1-8 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 12/12/2019, assigned serial 16/711,503 and titled “Control apparatus that controls arm for gripping object”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-8 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claim 1. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2019/0001508 to Li et al- which discloses In order to grasp the object O stably without dropping, it must been guaranteed that slipping between the object O and the fingers supporting the object O does not occur. Therefore, the grasp stability evaluation value Q.sub.o may be defined based on frictions and contact forces. More specifically, the grasp stability evaluation value Q.sub.o may be defined based on information such as: relative contact positions related to the object O; contact forces (magnitude and direction) at the respective contact points; and friction coefficients between the object O and the fingers 10, 20, 30, and 40.  [0064] For example, based on Coulomb friction model, if a friction force generated at each contact position between the object 
US 2014/0148951 to Saen - which discloses “manipulator device has an arm portion and a hand portion The hand portion includes one or more finger portions that manipulate a target object. Each finger portion includes a slip sensor and multiple contact sensors, with at least one contact sensor at a position proximate to the slip sensor and at least another contact sensor at a position remote from the slip sensor. When the contact sensors at the positions remote from the slip sensor detect contact of the target object and the contact sensors arranged at the positions proximate to the slip sensors do not detect contact, a position of the finger portion is moved by a distance corresponding to the distance between the contact sensors detecting contact of the target 
US 2019/0176326 to Bingham et al- which discloses some robots may include one or more sensors remote from a gripper that may be used by a control system to help control the gripper. For example, a head-mounted camera may provide data about a gripper located at the end of a robotic arm. However, certain tasks may be difficult to perform with only data from a remote sensor. Such tasks may include controlling the approach path of a gripper towards an object, verifying that an object has been successfully grasped, and detecting when the object slips within the gripper after the object has been grasped. Accordingly, it may be advantageous to position one or more sensors on or proximate to a robotic gripper or other end effector of a robot.

Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, regarding Claim 1, “A control apparatus that controls an operation of a robot, the robot including an arm having a plurality of joints, and capable of freely moving in a three-dimensional space, a driver provided in each of the plurality of joints, to drive the joint, an end effector attached to a distal end of the arm, and configured to hold an object, a first detector that detects a position of the end effector, and a second detector that detects a grip torque with which the end effector holds the object, the control apparatus comprising a control device including a processor, and configured to act, when the processor executes a control program, as: a third detector that detects a slip direction of the object held by the end effector; a calculator that calculates an angle defined by the slip direction detected by the third detector and a direction opposite to a gravity direction; and a controller that causes the end effector holding the object to pivot by the angle calculated by the calculator, to align the slip direction detected by the third detector with the direction opposite to the gravity direction.” 
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-8, are deemed allowable as depending either directly or indirectly from allowed independent claim 1.

c.	Therefore, Claims 1-8 are allowable over the prior art of record.

                               

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B